KINKADE, J.
When a certificate of deposit, issued by a bank in the usual course of business, and for full consideration moving to the bank therefor, is duly presented for payment, through the mails, to the bank which issued the certificate, by the owner and holder in due course/ and the certificate is then canceled as paid, both on the certificate itself and on the books of the bank of issue, and payment is made, by sending through the mails forthwith a draft of that bank, drawn in favor of the owner of the surrendered certificate, on another bank, in which the bank of issue has sufficient funds on deposit to its credit balance to meet such draft, and the surrendered certificate owner forthwith forwards the draft through the mails, for payment, to the bank on which it is drawn, and such draft so presented for payment reaches the bank prior to any notice to the bank last named that the bank issuing the certificate, and paying the same, as stated, has become insolvent, and that its assets have been taken into the possession of the state superintendent of banks for liquidation, which notice was received on the same day, but several hours after the receipt of the draft, and but for which notice that draft would have been paid through the mails on the day it was received, these facts are tantamount to acceptance and payment of the draft, and establish the right of the owner of the draft issued in payment of the certificate of deposit, as stated, to a priority over the general creditors of the insolvent bank.
(Marshall, CJ., Day, Allen, Robinson, Jones and Matthias, JJ., concur.)